Filed 5/1/13 P. v. Thomas CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B244548

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA057112)
         v.

TROY DESHAWN THOMAS,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Steven D. Ogden, Judge. Affirmed.


                   Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


                   No appearance for Plaintiff and Respondent.




                                                 _______________
       In August 2012, Troy Deshawn Thomas discarded a backpack containing a
handgun while running from sheriff’s deputies, who had attempted to cite him for
littering. Thomas was thereafter arrested and charged in a criminal complaint with
possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)), with special
allegations he had suffered one prior serious or violent felony conviction within the
meaning of the “Three Strikes” law (Pen. Code, §§ 667, subds. (b)-(i); 1170.12, subds.
(a)-(d)), and he had previously served one separate prison term for a felony (Pen. Code,
§ 667.5, subd. (b)).
       Represented by appointed counsel, Thomas waived his constitutional rights to a
preliminary hearing and a jury trial, entered a negotiated plea of no contest to possession
of a firearm by a felon, and admitted the prior strike allegation. In return, he was
sentenced to the lower term of 16 months, doubled under the Three Strikes law. The
prior prison term enhancement was dismissed on the People’s motion. Defense counsel
did not join in the plea or waivers. Thomas was awarded a total of 12 days of
presentence credit (6 actual days and 6 days of conduct credit).
       The court ordered Thomas to pay a $40 court security fee, a $30 criminal
conviction assessment, and a $720 restitution fine. The court imposed and suspended a
parole revocation fine pursuant to Penal Code section 1202.45.
       Thomas timely filed a notice of appeal, in which he checked the preprinted box
indicating, “this appeal is based on the sentence or other matters occurring after the plea.”
       We appointed counsel to represent Thomas on appeal. After an examination of the
record, counsel filed an opening brief in which no issues were raised. On January 22,
2013, we advised Thomas he had 30 days in which to personally submit any contentions
or issues he wished us to consider. We have received no response to date.
       We have examined the record and are satisfied Thomas’s attorney has fully
complied with the responsibilities of counsel, and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)



                                             2
     The judgment is affirmed.




                                     WOODS, J.


We concur:




     PERLUSS, P. J.




     ZELON, J.




                                 3